Ladd, J.
The entry was an order, within the meaning of section 3842 of the code. It fixed the time when affiants might be required to appear, and limited the number to those the adverse party should indicate to the clerk. On these only subpoenas were to be severed. The *746order did not require affiants to appear in court. It was never served bn any one, nor was this required. To have done so, the certified copy of the journal entry, and not the clerk’s interpretation of it, should have been used. The clerk issued an order of his own making, which, however, amounted to no more than a subpoena. True, it included certain information which he might, though not bound to, give. It was proper for the court to say in what way affiants might be brought before it, and, having done so, the officers were limited to that method. As the sheriff did not serve an order of the court, he is not entitled to compensation for such a service. The paper the court directed might be served, and which was in fact served, was a subpoena. The sheriff was entitled to thirteen dollars and eighty cents only for service and two dollars and eighty cents for mileage. The motion to ret'ax ought to have been sustained. — Reversed.